Citation Nr: 1540965	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-11 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic herpes simplex virus (HSV-1) with lesions on the neck, head, and face.

2.  Entitlement to service connection for a dental disability, to include as secondary to HSV-1.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel



INTRODUCTION

The Veteran had service from May 1967 to April 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Regional Office (RO) in Houston, Texas, and an August 2007 rating decision of the RO in St. Petersburg, Florida.

In the August 2006 rating decision, the Houston RO denied service connection for chronic herpes simplex with lesions on the neck, head, and face.  Although the Veteran did not immediately appeal that decision, new and material evidence was received by the St. Petersburg RO in February 2007, and the claim was readjudicated in the August 2007 decision.  Accordingly, the Board finds that the issue on appeal is appropriately characterized as an original claim, as it has been listed on the title page.  See 38 C.F.R. § 3.156(b) (2015).  Additionally, both issues were addressed in an April 2009 statement of the case; the Veteran filed a substantive appeal that same month.  

The Board previously considered this appeal in February 2014, and remanded this issue for further development in order to clarify prior VA examination opinions.  That development was completed, and the case returned to the Board for further appellate review.

This claims file is entirely located in the Veterans Benefits Management System (VBMS) and the Virtual VA files.  Virtual VA contains only additional VA treatment records that were considered by the RO in the 2015 supplemental statement of the case; the other records are otherwise duplicative or irrelevant.  

The issue of entitlement to service connection for a dental disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Chronic herpes simplex virus (HSV-1) was not incurred in service or otherwise shown to be related to service.


CONCLUSION OF LAW

The criteria to establish service connection for chronic herpes simplex virus (HSV-1) with lesions on the neck, head, and face have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in April 2006 and February 2007, prior to the initial adjudication of the service connection claim for HSV.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2006 and February 2007 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to her service connection claim for HSV-1 in July 2012.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that the examination is adequate.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2014.  The Board instructed the AOJ to obtain an addendum medical opinion and then to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau, 492 F. 3d at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that she developed chronic herpes simplex virus (HSV-1) with lesions on the neck, head, and face during service.  

Service treatment records do not show complaint, treatment, or diagnosis of HSV-1 while in service.  During service there was a notation of recurrent urticarial rash.  On separation examination, the examiner noted that the Veteran had an acute urticarial rash.  

In a September 2001 private medical evaluation, the Veteran denied unusual skin rashes or skin lesions.  In 2004 and 2006 private medical records, there were diagnoses of herpes simplex.  The Veteran reported a history of this.  In a March 2006 VA treatment record, the diagnosis was probable HSV, based on the Veteran's reports of intermittent neurological symptoms.  She also reported onset of burning sensations in her tooth sockets and sinuses when her wisdom teeth were removed.  

On VA examination in July 2012, the Veteran endorsed herpes outbreaks since 1969.  She stated that recurrent outbreaks since then have involved her sinuses, lower extremities, lower back, ears, and the left brachial plexus.  She denied having a biopsy.  The examiner noted that the Veteran was treated for and diagnosed with neurodermatitis/urticaria during service in February and March of 1970, and that she was diagnosed with HSV-1 in approximately 2003.  Physical examination did not reveal any current outbreaks as there were no visible skin lesions or rashes.  The examiner opined that the Veteran's "HSV is not related to events that occurred in military service.  The [Veteran] was not diagnosed with, nor had symptoms of, HSV in service."  

A VA addendum opinion was obtained in April 2015.  The examiner opined that the Veteran's skin condition was not misdiagnosed in service.   The examiner reasoned that urticaria is a vascular dermatosis that would not be confused with a vesicular dermatosis like HSV-1.  The examiner also opined that the Veteran's HSV-1 is not related to a sexual assault or physical assault that occurred in service because "neither of these episodes would lead to the development of an HSV-1 infection."  Lastly, the examiner commented that the Veteran does not have genital herpes (HSV-2).   

The Board finds that service connection is not warranted for HSV.  First, there is a currently diagnosed disorder, as both VA and private records provide a diagnosis of herpes simplex.  Second, however, there is no in-service event, injury, or diagnosis.  Although there is a diagnosis of urticaria, the 2015 VA examiner found that this was a separate condition.  The Board finds this opinion highly probative, as the examiner is a skilled medical professional, and provided a supporting rationale.  Although the Veteran is a retired registered nurse, she did not provide the supporting rationale that the VA examiner did; accordingly, her statements in this regard are less probative and are outweighed.  Furthermore, there is no treatment or diagnosis of HSV during service. 

Third, the Board finds that the evidence of record weighs against a finding that current HSV is related to service, to include the urticaria.  The 2012 and 2015 VA examiners found that the skin condition was not related to active service, to include the urticaria.  These opinions are founded upon a review of the relevant records and are supported by supporting rationale.  The Board finds them significantly probative.  Although the Veteran has provided statements regarding her belief that the HSV is related to service, but her statements are outweighed by the examiner's opinions as she has provided no supporting rationale, other than an allegation of continuity.  The Board finds that these statements are not credible as they are inconsistent with the evidence of record; notably, the 2001 record in which the Veteran specifically denied any unusual rashes or lesions.  

After a full review of the record, the Board finds that the weight of the evidence demonstrates that HSV-1 did not have its onset in service, and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for chronic herpes simplex virus (HSV-1) with lesions on the neck, head, and face is denied.


REMAND

Remand is required to provide the Veteran appropriate VCAA notice and an examination.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, no VCAA letter was sent to the Veteran regarding her initial claim for a dental disability.  Although a letter was sent in April 2012, it erroneously provided the Veteran the information for a clam to reopen, despite this issue being on appeal.  Accordingly, notice is required on remand.  

Remand is also required for a medical opinion.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Special rules apply to dental disability claims.  See 38 C.F.R. § 3.381 (2015).  An examination under these guidelines must be conducted.  Additionally, it must be clarified with the Veteran if she is claiming current disability due to an in-service physical assault.  These in-service allegations, coupled with evidence of wisdom teeth removal, and the Veteran's lay statements of continuity and current symptoms indicate that an examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the required notice for service connection for dental disability claims, to include on a secondary basis.  Advise the Veteran that she must clarify if the dental claim is based upon the alleged in-service assault and what she alleges her current dental disability is.

2.  Provide the Veteran with an appropriate examination to determine the nature and etiology of any dental disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire regarding dental claims, taking into account the Veteran's theory of service connection as clarified by the AOJ, and the secondary service connection claim.

3.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


